        Case 1:21-cr-00118-RCL Document 38-1 Filed 03/04/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530

                                                     March 4, 2021


 Susan Roland                                     Greg Smith
 Federal Public Defender for DC                   Law Offices of Gregory Smith
 625 Indiana Avenue, NW                           913 East Capitol Street, SE
 Suite 550                                        Washington, DC 20003
 Washington, DC 20004                             (202) 460-3381
 (202) 208-7500                                   Fax: (877) 809-9113
 Fax: 202-208-7515                                Email: gregsmithlaw@verizon.net
 Email: sandra_roland@fd.org                      Counsel for Lisa Eisenhart
 Counsel for Eric Munchel


BY EMAIL

       Re:      United States v. Eric Munchel and Lisa Eisenhart
                Case No. 21-cr-118
                Volume 1 of Informal Discovery

Dear Counsel:

       Please find enclosed:

   (1) A USAFx file entitled “Specific Items from Munchel’s Cell Phone” which contains 40
       items that were seized from Eric Munchel’s cell phone.

         As discussed by email on March 4, 2021, please provide a thumb drive or hard drive that
is at least 100 GB so that we may provide a forensic image of Mr. Munchel’s cell phone to you.

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
         Case 1:21-cr-00118-RCL Document 38-1 Filed 03/04/21 Page 2 of 2




similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       Additional materials will be provided after the entry of a Protective Order in this case. I
understand that you are currently considering the proposed protective order that I shared with
you on February 25, 2021, and I await your comments.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,


                                                      /s/ Leslie A. Goemaat
                                                      Leslie A. Goemaat
                                                      Assistant United States Attorney




                                                 2
